91 F.3d 166
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.T.F.H. PUBLICATIONS, INC., Plaintiff-Appellant,v.EPP, INC., d/b/a Engineered Pet Products, Defendant-Appellee.
No. 96-1226.
United States Court of Appeals, Federal Circuit.
April 23, 1996.
ORDER TO TRANSFER APPEAL

1
THIS MATTER having been brought before the Court on Motion of Hoagland, Longo, Moran, Dunst & Doukas, attorneys for the Defendant-Appellee, EPP, Inc., d/b/a Engineered Pet Products, for an Order transferring the Appeal from the United States Court of Appeals for the Federal Circuit to the United States Court of Appeals for the Third Circuit, and it being apparent that T.F.H. Publications, Inc. consents to said transfer, and the Court having reviewed the Motion and for good cause shown;


2
IT IS ON THIS 23d day of April, 1996,


3
ORDERED that this Appeal is hereby transferred to the United States Court of Appeals for the Third Circuit, and it is


4
FURTHER ORDERED that a copy of the within Order shall be served upon:

Clerk, United States Court of Appeals
For the Third Circuit
U.S. Court House
402 E. State Street
Trenton, NJ 08608
Clerk, United States District Court
For the District of New Jersey
U.S. Court House
402 E. State Street
Trenton, NJ 08608

5
Douglas M. Fasciale, Esq.

Hoagland, Longo, Moran, Dunst & Doukas
40 Paterson Street
New Brunswick, NJ 08903

6
Douglas M. Calhoun, Esq.

Calhoun & Associates
900 State Highway 71
Spring Lake Heights, NJ 07762